PER CURIAM.
The State appeals from a Final Decree validating $850,000 library bonds payable from appellee’s cigarette taxes, contending that a city may not validly issue bonds for the construction of a library under the provisions of Florida Statute § 210.03(5), F.S. A.
Having carefully considered the briefs and record and heard argument of the parties, we find appellants’ contentions to be without merit. All requirements of the Constitution and Laws of the State of Florida and of the Charter, ordinances and proceedings of the City of Coral Gables, Florida, pertaining to the issuance of the bonds have been fulfilled.
The Final Decree is affirmed.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.